Title: To Thomas Jefferson from Gabriel Duvall, 10 September 1804
From: Duvall, Gabriel
To: Jefferson, Thomas


               
                  Dear Sir,
                  Comptroller’s Office, Sept. 10. 1804.
               
               The inclosed commission has been sent here, it is presumed, by mistake. It is returned for the purpose of being forwarded to Mr. Neufville, with my letter & the accompanying papers, which were sent from this office on the third instant, under cover to You at the request of the Secretary of the Treasury.
               It’s date does not correspond with that of my letter. I take the liberty of suggesting the propriety of altering the date of one or the other to make them correspond.
               I have the honour to be with very great respect & esteem, your obedt. Sert.
               
                  
                     G. Duvall
                  
               
            